Exhibit 10.9

[Commerzbank Letterhead]

 

Commerzbank AG. Breite Str. 25, 40213 Düsseldorf   Mittelstand   Christian
Herget UTi Deutschland GmbH   Postanschrift: Jacqueline Olivier   Breite Str.
25, 40213 Düsseldorf Rather Str. 78-80   Telefon:   0211/827-2528 40476
Düsseldorf   Fax:   069/136-51902   christian.herqet@commerzbank.com   5.
December 2013

Amendment Request Letter of UTi Worldwide Inc., dated November 20, 2013, ref.:
Thomas R. Irving

Dear Ms. Olivier,

Your parent company, UTi Worldwide Inc., Long Beach/USA, has informed us that
you will prospectively still not be in a position to comply with the
Consolidated Total Debt/Consolidated EBITDA of not greater than 3.25x and the
Minimum Debt Service Ratio of at least 2.5x for the twelve months period ended
October 31, 2013, as prescribed by clause 5.1 of the Facility Agreement dated
January 25/28, 2013.

We hereby agree that (i) for the period from and including August 1, 2013
through and including January 30, 2014, the Consolidated Total Debt Coverage
Ratio shall not be operative (a) other than on October 31, 2013, on which date
you will ensure that the ratio of Consolidated Total Debt to Consolidated EBITDA
for the measurement period then ended, is not greater than 3.50 to 1.00 and
(b) for the period from and including January 31, 2014 through and including
July 30, 2014 you will ensure that the ratio of Consolidated Total Debt at any
time to Consolidated EBITDA for the measurement period then or most recently
ended, is not greater than 3.25 to 1.00, (ii) the Minimum Debt Service Ratio
shall (a) not be less than 2.25 to 1.00 for the measurement period ended
October 31, 2013, and (b) less than 2.50 to 1.00 thereafter, (iii) you shall
only be required to deliver monthly financial statements so long as UTi is
required to deliver such financial statements to any other creditor of UTi or
any of its subsidiaries, and (iv) UTi shall at all times maintain committed line
of credit facilities or revolving credit facilities (exclusive of facilities
under which South African Subsidiaries can borrow) in an aggregate amount equal
to or greater than USD 100,000,000 (or its equivalent in other currencies) with
not less than 90 days remaining until the termination of such facilities.

This amendment is subject to the conditions precedent that (i) an amendment in
substantially the form provided herein will also be declared by the holders of
the U.S.$ 150,000,000 4.10% Senior Unsecured Guaranteed Notes, Series A, due
February 1, 2022 and the U.S.$ 50,000,000 3.50% Senior Unsecured Guaranteed
Notes, Series B, due February 1, 2020 under the Note Purchase Agreement dated
January 25, 2013 as the same is amended by First Amendment Agreement, by Second
Amendment Agreement and on or about the date hereof by Third Amendment
Agreement, a draft of which has been received by us, and (ii) said Third
Amendment Agreement has become effective.

 

Yours sincerely /s/ Christian Herget

 

Vorsitzender des Aufsichtsrats: Klaus-Peter Müller    Commerzbank
Aktiengesellschaft, Frankfurt am Main
Vorstand: Martin Blessing (Vorsitzender), Frank Annuscheit, Markus   
Handelsregister: Amtsgericht Frankfurt am Main, HRB Beumer, Stephan Engels,
Jochen Klösges, Michael Reuther, Stefan    32000 USt-ldNr.: DE 114 103 514
Schmittmann, Ulrich Sieber, Martin Zielke   